DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation "the AVTD" in in line 7 of the claim.  Claim 3 recites the limitation "the AVTD" in in line 2 of the claim.  Claim 4 recites the limitation "the AVTD" in in line 4 of the claim.  Claim 5 recites the limitation "the AVTD" in in lines 1 and 4 of the claim.  Claim 6 recites the limitation "the AVTD" in in line 2 of the claim.  Claim 11 recites the limitation “the AVTD” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim 2 recites the limitation “the aorta and aortic valve” in line 5 of the claim. There is insufficient antecedent basis for these limitations. 

Claim 3 recites the limitation “a distal nose of the AVTD” in lines 1-2 of the claim. It is unclear whether this limitation refers to the same “a distal nose of the AVTD” in line 7 of claim 2 or an additional distal nose of the AVTD. 
Claim 5 recites the limitation “the tubular connect” in line 6 of the claim. There is insufficient antecedent basis for this limitation since the claim only previously recites “a tubular connector” in line 3 of the claim. It is suggested this limitation be changed to “the tubular connector” for proper antecedent basis in the claims. 
Claim 5 recites the limitation “a distal nose of the AVTD” in line 1 of the claim. It is unclear whether this limitation refers to the same “a distal nose of the AVTD” in line 7 of claim 2 or an additional distal nose of the AVTD. 
Claim 7 recites the limitations “the mitral valve” and “the left ventricle” and “the aorta” in line 3 of the claim. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “into aortic valve to the aorta” in lines 3-4 of the claim. Antecedent basis has not been established for “aortic valve” and “the aorta” in the claim. Furthermore, “into aortic valve” should be further amended for grammatical reasons. 
Claim 8 recites the limitation “the balloon” in line 4 of the claim. There is insufficient antecedent basis for this limitations in the claims.
Claim 8 recites the limitation “the proximal end” in line 6 of the claim and “the distal end” in lines 7 and 10 of the claim. There is insufficient antecedent basis for this limitations in the claims.
8 recites the limitation “the incision” in line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “the left femoral artery” in line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim since the claims only previously recite “a femoral artery” in line 5 of claim 1. 
Claim 8 recites the limitation “the body” in line 12 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation “the aorta and aortic valve” in line 6 of the claim. There is insufficient antecedent basis for these limitations. 
Claim 11 recites the limitation “the apex” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 20140303719).  
Regarding claim 1, Cox et al (hereafter Cox) a method of delivering an aortic valve  therapeutic device to an aortic valve site (paragraph 0035, 0112, aortic valve between left ventricle and aorta; paragraph 0121, aortic valve is valve of interest), comprising the steps of: (a) percutaneously introducing a cable (Guidewire, 1050, figure 15-16J, paragraph 0117) into a vasculature of a patient and positioning the cable to run from a femoral vein, through the heart via a transseptal puncture, and to a femoral artery (paragraph 0117-0119, figure 15), the positioned cable having a first end external to the patient at the femoral vein and a second end external to the patient at the femoral artery (paragraph 0118 describes both first and second guidewires can be connected to form one continuous guidewire, which can together form two portions of a single cable extending from the femoral vein to the femoral artery as claimed, or alternatively paragraph 0119 describes that a single guidewire can traverse both of the first and second guidewire paths); (b) securing an aortic valve therapeutic device (delivery catheter carrying prosthetic valve, paragraph 0121, delivery catheter is positioned along the guidewire . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16396677 in view of  . 
Claim 1 of copending Application 16396677 (hereafter Application ‘677) recites a method of delivering an aortic valve therapeutic device to an aortic valve site, comprising the steps of: (a) percutaneously introducing a cable into a vasculature of a patient and positioning the cable to run from a femoral vein, through the heart via a transseptal puncture, and to a femoral artery, the positioned cable having a first end external to the patient at the femoral vein and a second end external to the patient at the femoral artery;  (claim 1, (a)) (b) securing an aortic valve therapeutic device (therapeutic device)to the first end of the cable; (c) pushing the aortic valve therapeutic device from the femoral vein while pulling the second end of the cable from the femoral artery  to advance the aortic valve therapeutic device to the aortic valve site (therapeutic device). Application ‘677 does not specifically recite that the therapeutic device is an aortic valve therapeutic device. However, Cox teaches it was known in the art at the time of the invention of therapeutic devices delivered to a target treatment site in a heart of a patient includes an aortic valve replacement device, and that it was known in the art at the time of the invention to percutaneously introduce an aortic valve therapeutic device over a cable percutaneously introduced into a vasculature of a patient positioned from the femoral vein to the femoral artery (paragraphs 0035, 0112, 0117-0121, aortic valve between left ventricle and aorta; paragraph 0121, aortic valve is valve of interest). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to utilize an aortic valve therapeutic device for the therapeutic device recited in claim 1 of Application 
Claims 2-8 of copending Application ‘677 in view of Cox recite all of the same limitations as in claims 2-6 and 8-9 of the instant application, wherein as modified above, Cox teaches substituting the claimed ‘therapeutic device’ the claims of Application ‘677 with an aortic valve therapeutic device, which is an art-recognized equivalent therapeutic device for treating a treatment site of a heart of a patient at the time of the invention. 

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as a Terminal Disclaimer is filed to overcome the Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art ( Cox et al (US 20140303719); US20140276395; US 20040003819 St. Goar) teaches all of the limitations set forth in claim 1 (see above), wherein the prior art further teaches a left ventricle redirector (LVR, Cox, 1000) having a tubular lumen, a distal end actively steerable to form a curve (St. Goar, US 2004/0003819; Wilson et al (US 20040276395)), passing a distal end of the lumen of the LVR over the second end of the cable at the femoral artery and advancing the LVR through the aorta and aortic valve to the left ventricle. However, claims 2-6 have not been rejected over the body of prior art because no reference could be found that teaches or . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH T DANG/Primary Examiner, Art Unit 3771